Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner Comment

Foreign Priority under 35 U.S.C. § 119
Acknowledgment is made of applicant’s claim for foreign priority based on JP2020-021530. It is noted, however, that applicant has not filed a certified copy of the JP2020-021530 application as required by 37 CFR 1.55. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323
 
If the electronic copy of the priority document is not contained in the application at the time of the first Office action the applicant should verify that the priority claim (country, application number and filing date) indicated on the filing receipt is accurate and that the filing receipt includes the “Request to Retrieve” text.  If the filing receipt reflects the accurate foreign priority claim and WIPO DAS access code, if applicable, the applicant should contact the Patents Electronic Business Center and request that the matter be escalated to determine why the priority document is not yet in the file.  Note that the applicant continues to bear the ultimate responsibility for ensuring that the priority document is filed during the pendency of the application and before the patent is issued. For more information visit: https://www.uspto.gov/patents/basics/international-protection/electronic-priority-document-exchange-pdx Electronic Priority Document Exchange (PDX) Program Information for the electronic priority document exchange (PDX) program and the WIPO Digital Access Service (WIPO DAS).

Claim Rejection - 35 USC § 112(a) and (b) 
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention. 
The claim is indefinite and nonenabling for the following:
 
The visual disclosure of the claimed design as originally filed is of such poor quality that its overall shape and appearance cannot be understood (MPEP § 1504.04), specifically:
The line quality is too heavy making the character of the design indiscernible. The heavy weight lines merge together “A”. This interferes with the understanding of the claim scope and make it impossible to understand the exact shape and appearance of the cleaning device. For example, in the full views, features “A” shows dark masses due to heavy merging lines where the actual configuration of the design cannot be determined. This creates confusion, and makes it impossible to reconcile the details among the views. Applicant should show the lines clear, crisp and of consistent line weight throughout the views. See features marked “A” in the attached Annotated Drawings. 

There are inconsistencies between the views of the drawings that are so great that the overall appearance of the design is unclear (MPEP § 1504.04), specifically:
The shape and appearance of the feature “B.1” is inconsistently shown throughout the drawings. Figs. 1.1 and 1.18 show that the top of the rectangular feature “B” at the front of the article is in solid black “B.1”; however, Fig. 1.11 does not show “B.1” in solid black. This creates inconsistencies in appearance between the views. Applicant should show the appearance and configuration of the claim consistently.   See features marked “B.1” in the attached Annotated Drawings.
The shape and appearance of the feature “C” is inconsistently shown throughout the drawings. Fig. 1.2, 1.4, 1.10 and 1.13 show a rectangular step feature “C”; however, the top views in Figs. 1.8 and 1.16 do not show “C”.  This creates inconsistencies in appearance between the views. Applicant should show the appearance and configuration of the claim consistently. See features marked “C” in the attached Annotated Drawings. 

The visual disclosure is inadequate such that the appearance and shape or configuration of the design for which protection is sought cannot be determined or understood (MPEP § 1504.04), specifically:
The shape and appearance of the shaded features “D” in Fig. 1.11 cannot be determined based on the disclosure provided. Based on the drawings provided, it is not possible to determine the three-dimensionality of these features. Are they coplanar to the surrounding planes? Are they showing different planes? Are they recessed form the surrounding planes? What is their relationship to the surrounding features? The views do not clearly distinguish between contours and planar surfaces nor do they explain the differences in depth between surfaces. It is impossible to understand the transitions between the various surfaces that are shown. See features marked “D” in the attached Annotated Drawings.

Because of the poor quality, inconsistencies and inadequate disclosure, the claimed design is in fact subject to multiple interpretations, and one of ordinary skill in the art would not be able to make and use the design without the use of conjecture. This renders the claim indefinite and non-enabled.

Applicant may indicate that protection is not sought for those portions of the  reproductions which are considered indefinite and nonenabling in the rejection under 35 U.S.C. 112 above by amending the reproductions to color those portions or convert those portions to broken lines  and by amending the specification to include a statement that the portions of the article shown in broken lines form no part of the claimed design or a statement that the portions of the article shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132, 37 CFR 1.121).
Matter excluded from the claim: Hague Administrative Instructions Section 403: (a) Matter which is shown in a reproduction but for which protection is not sought may be indicated
(i) in the description referred to in Rule 7(5)(a) and/or
(ii) by means of dotted or broken lines or coloring. 
A response is required in reply to the Office action to avoid abandonment of the application. 
Replacement Drawings
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet of the reproductions should include all of the views appearing on the immediate prior version of the sheet, even if only one view is being amended. The view number of an amended drawing should not be labeled as "amended." If a drawing view is to be canceled, the appropriate view must be removed from the replacement sheet, and where necessary, the remaining views must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining views. Each drawing sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either "REPLACEMENT SHEET" or "NEW SHEET" pursuant to 37 CFR 1.121(d). Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a) consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on) (see 37 CFR 1.1026 and MPEP 2909.02) If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121 when preparing new reproductions.
Hague Reply Reminder
Applicant is reminded that any reply to this communication must be signed either by a patent
practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).

Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).

The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

Responding to Official USPTO Correspondence
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR
1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only)
https://www.uspto.gov/patents/apply
Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450
Facsimile to the USPTO's Official Fax Number (571‐273‐8300)
Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents/maintain/responding-office-actions

Conclusion & Contact Information
The claim stands rejected under 35 U.S.C. § 112(a) and (b).
 
The references cited, but not applied, are considered cumulative art related to the subject matter of the claimed design.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNYLOU M BINAS whose telephone number is (571)272-8778. The examiner can normally be reached on Monday to Friday from 9:00 AM to 5:00 PM (ET). Examiner interviews are available via telephone and video conferencing using a USPTO supplied we-based collaboration too. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patents/laws/interview-practice. Examiner requires an interview agenda to be submitted one week prior to the interview.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON W MORGAN, can be reached at telephone number (571)272-7979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://www.uspto.gov/patents/apply/checking-application-status/pair-resources. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
Inventors Assistance Center
The Inventors Assistance Center (IAC) provides patent information and services to the public. The IAC is staffed by former Supervisory Patent Examiners and experienced Primary Examiners who answer general questions concerning patent examining policy and procedure. Applicants should contact the IAC concerning payment of FEES, schedule of PRINTING of Patents, RECEIPTS, and any other administrative issues. IAC is available M-F 8:30 AM - 8:00 PM (ET) except federal holidays at 800-PTO-9199 (800-786-9199) or 571-272-100 and for TTY/TDD 800-877-8339 for customer assistance. For more information about the IAC, see https://www.uspto.gov/learning-and-resources/support-centers/inventors-assistance-center-iac.
 

/J.M.B./
Examiner, Art Unit 2913   
    

/AMY C WIERENGA/Primary Examiner, Art Unit 2925